DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to application 16/847,832 filed on April 14, 2020 in which claims 1-2 are presented for examination.

Status of Claims

Claims 1-2 are pending, of which claim 1 is in independent form. Claims 1-2 are rejected under 35 U.S.C. 103(a). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-2 are rejected under 35 U.S.C. 103(a) as being unpatentable over Sturzoiu et al. (US 2015/0095349 A1) in view of Galitsky (US 2019/0236085 A1). 

Regarding claim 1, Sturzoiu teaches a method of matching company names, the method comprising: generating a provider-side company dataset (i.e., two datasets from two data sources, such as dataset A 202 and dataset B 204, may be matched based on a set of attributes; [0023]).
	Sturzoiu teaches for each client-side company, compute match scores against the list of provider-side match candidates on each signature fragment and form an overall match score (i.e., In order to automatically select a most likely match, for each C(k), the scoring engine 208 may apply A(i) to B(j), starting at the highest score presented at the top of the list, as long as neither A(i) nor B(j) have been previously applied to any other element in the candidates set. The scoring engine 208 may automatically select a most likely match based on predefined criteria and a computed score. An application engine 212 may select a matching pair of records from each of the dataset A 214 and the dataset 216 based on the most likely match determined by scoring engine 208; [0028]).
	Sturzoiu teaches for each client-side company, use the match scores to rank candidates and keep a predetermined number of top predetermined matches (i.e., After excluding pairs of data, the scoring engine 208 may compute a score for each combination of matching records to indicate a likelihood of the match. The score, S(i,j), may be computed based on comparison of a set of p common attributes, S(i,j)=.SIGMA..sub.k=1.sup.ps(i, j, k). The attributes may be predefined attributes such 
	Sturzoiu teaches display the predetermined number of top predetermined matches using a user interface (i.e., see at least Fig. 3A).
	However, Sturzoiu does not expliclty disclose for each record in a client’s company records, identify a list of match candidates from the provider-side company dataset that has overlapping company signature fragments.
	Meanwhile, Galitsky detect rhetoric agreement between texts; [Abstract]. This is similar to Sturzoiu teaching because of identifies matching records from two or more different data sources; [abstract].
	Furthermore, Galitsky teaches for each record in a client’s company records, identify a list of match candidates from the provider-side company dataset that has overlapping company signature fragments (i.e., At block 1701, method 1700 involves accessing a question sentence including fragments. A least one fragment includes a verb and a plurality of words. Each fragment is an elementary discourse unit. Examples of question sentences include customer-service queries such as illustrated in FIGS. 15 and 16. Another example if a customer service query is a formulation of a problem (e.g., my television does not turn on) and associated issues such as how the television broke, why it broke, what steps have been taken so far, and why those steps were not successful in fixing the television; [0200]).
It would have been obvious to one of ordinary skill in the art at the time of the invention was made, having the teachings of Sturzoiu and Galitsky before him/her, to modify the method of Sturzoiu with the teaching of Galitsky to improve data matching. 

Regarding claim 2, Sturzoiu does not teaches signature fragments as explained above. However, Galitsky further teaches wherein generating a provider-side company dataset further comprises: generating company signatures (i.e., the generating further includes matching each fragment that has a verb to a verb signature; [0020]).
	Galitsky further teaches generating company signature fragments (i.e., The matching includes determining, for each verb signature of the verb signatures, thematic roles of the respective signature that match a role of a word in the respective fragment. The matching includes selecting a particular verb signature from the verb signatures based on the particular verb signature including a highest number of matches. The matching includes associating the particular verb signature with the fragment; [0021]).
	Galitsky generating company name tokens (i.e., given a sentence, a segmentation model identifies the boundaries of the composite elementary discourse units by predicting whether a boundary should be inserted before each particular token in the sentence. For example, one framework considers each token in the sentence sequentially and independently. In this framework, the segmentation model scans the sentence token by token, and uses a binary classifier, such as a support vector machine 
	Galitsky teaches generating client’s company signature (i.e., "thematic role" refers to components of a signature used to describe a role of one or more words. Continuing the previous example, "agent" and "topic" are thematic roles; [0058]).
	The limitations of claim 2 are rejected in the analysis of claim 1 above, and the claim is rejected on that basis.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUONG V VO whose telephone number is (571)272-1796.  The examiner can normally be reached on 7am-5pm M-Thr. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on (571) 272-4241.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/TRUONG V VO/Primary Examiner, Art Unit 2156                                                                                                                                                                                                        4/20/2021